DETAILED ACTION
Claims 1-9, 11-17, 20, 21, 24 and 25 are pending. Applicant has amended claims 1, 12, 20 and added new claims 24-25.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 11-17 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohno et al. (WO 2016178316 A1) in view of Borkowski et al. (Predicting Cloud Resource Utilization) further in view of Masuda et al. (US 9,477,503 B2).
Examiner note: According to the specification (paragraph [0014]), the term “container” used in this specification should be expansively construed to cover any unit of software that packages up application code and its dependencies, such as but not limited to system tools, system libraries and settings, so the application can be executed reliably on one or more computing platforms. Therefore, VM meets the requirement to consider as a container.

As to claim 1, Kohno teaches a method comprising:
determining first properties (processor time, memory use, disk capacity and a communication capacity; page 3 and page 5, 4th paragraph) of one or more containers that are deployed over a computer infrastructure provisioned via an infrastructure management service (The VM allocation control virtual execution unit 102 obtains, for example, the number of VMs currently arranged on the VM host and the resource amount of the VM host from the VM allocation information storage unit 108; page 3, 6th paragraph and page 4, 1st paragraph);
determining second properties (processor time, memory use, disk capacity and a communication capacity; page 3 and page 5, 4th paragraph) of one or more headroom containers, wherein the one or more headroom containers are not deployed over the computer infrastructure (The VM demand prediction unit 103 predicts the number of VMs newly generated during a certain time t in the future form the demand fluctuation statistics; page 3, 3rd paragraph and page 4, 3rd paragraph);
simulating a container orchestrator using the first properties and the second properties to obtain an expected deployment of the one or more containers together with the one or more headroom containers (The VM placement control virtual execution unit activates the VM placement control program stored … of the VM; page 3, 6th paragraph and The VM allocation control virtual execution … it is important to decide which VMs are placed on which VM host; page 4, 3rd – 6th paragraph);
based on the expected deployment, determining whether the computer infrastructure is sufficient for deploying the one or more containers together with the one or more headroom containers (As a result of execution of the VM allocation control program … determination until the computer resource shortage occurs; page 4, 7th-8th paragraph and The computer procurement timing … when the host is additional required; page 5, 9th paragraph).
Kohno does not teach in response to the computer infrastructure being insufficient, issuing a request to the infrastructure management service to allocate additional computer infrastructure to associate with the one or more headroom containers.
However, Kohno teaches the system knows when the additional computer infrastructure is required (page 5, 9th paragraph).
Borkowski teaches using machine learning to decide when the cloud-based computational resources, e.g., virtual machines or containers need to be scale up or down. Resource provisioning using predict approach can predict the future behavior of the system and determine the necessary amount of resources for a future period in time. Subsequently, cloud resources are leased based on the predicted resource requirements (page 37, right column, 1st -2nd paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Borkowski to the system of Kohno because both teaching are in the same field of endeavor, and Borkowski teaches to scale up or down computing resources in the cloud as predicted, which would improve the performance of the system and utilize the resources more effectively.
Masuda teaches allocate additional computer infrastructure to associate with the one or more headroom containers (for virtual machines for deployment which do not have the amounts of resources that satisfy the requirement specifications but which allow the amounts of resources that satisfy the requirement specifications to be secured by adding the available resources included in the pool management information; abstract and col. 8, lines 15-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Masuda to the system of Kohno because Masuda teaches a method to allocate resources to be created virtual machine/container when the available resources is not enough.

As to claim 2, Kohno teaches wherein the first properties of the one or more containers and the second properties of the one or more headroom containers include one or more of CPU consumption, memory space consumption, or storage space consumption (processor time, memory use, disk capacity and a communication capacity; page 3 and page 5, 4th paragraph).

As to claim 3, Kohno as modified teaches wherein the determining the first properties of the one or more containers is performed subject to a determination of a manner of deploying the one or more containers over the computer infrastructure (The VM demand prediction unit 103 predicts the number of VMs newly generated during a certain time t in the future form the demand fluctuation statistics; page 3, 3rd paragraph and page 4, 3rd paragraph).

As to claim 4, Kohno as modified teaches wherein the determining the second properties of the one or more headroom containers comprises dynamically determining the second properties (page 4, paragraphs 3rd -7th and page 5, 1st - 7th paragraphs).

As to claim 5, Kohno as modified by Borkowski teaches wherein the second properties of the one or more headroom containers are determined by a machine learning engine (see Borkowski : abstract and page 37, right column, 4th paragraph).

As to claim 6, Kohno as modified teaches wherein the second properties of the one or more headroom containers are determined based on historic data (page 4, 11th paragraph).

As to claim 7, Kohno as modified teaches wherein the second properties of the one or more headroom containers are determined based on a prediction for future demand for additional containers (The VM demand prediction unit 103 predicts the number of VMs newly generated during a certain time t in the future form the demand fluctuation statistics; page 3, 3rd paragraph and page 4, 3rd paragraph).

As to claim 8, Kohno as modified teaches wherein the second properties of the one or more headroom containers are determined based on a wake up time of the one or more headroom containers (The VM demand prediction unit 103 predicts the number of VMs newly generated during a certain time t in the future form the demand fluctuation statistics; page 3, 3rd paragraph and page 4, 3rd paragraph).

As to claim 9, Kohno as modified by Borkowski teaches wherein the second properties of the one or more headroom containers are determined based on one or more of a user provided requirement or a user provided indication for cost and availability tradeoff (see Borskowski: see page 38, section 2.3).

As to claim 11, Kohno as modified by Borkowski teaches wherein the computer infrastructure is cloud-based (see Kohno: page 1, private cloud, 3rd paragraph) and (see Borkowski: abstract).

As to claim 12, it is the same as the method claim 1 except this is a computing device claim, and therefore is rejected under the same ground of rejection.

As to claims 13-17, see rejections of claims 2-5 and 7 above, respectively.

As to claim 20, it is the same as the method claim 1 except this is a non-transitory machine readable medium claim, and therefore is rejected under the same ground of rejection.

As to claim 21, Kohno as modified by Borkowski teaches define metadata of the one or more headroom containers to represent one or more metadata properties of one or more different types of potential containers that can be loaded (section 2.2 – 2.4, tasks from client with different resource requirement).

As to claim 24, Kohno as modified by Borkowski teaches wherein the one or more headroom containers comprises a plurality of headroom containers (the number of VMs newly generated during a certain time t in the future; page 3, 3rd paragraph), and the second properties comprises a first property and a second property (processor time, memory use, disk capacity and a communication capacity; page 3 and page 5, 4th paragraph).

As to claim 25, Kohno as modified by Borkowski teaches 
accumulating, as a superset of the second properties of the plurality of headroom containers, the first property of one of the plurality of headroom containers, and the second property of another one of the plurality of headroom containers (The VM load fluctuation prediction unit predicts the load state of each VM at a certain t in the future … load prediction of each VM; page 3, 4th -5th paragraphs and The VM placement control virtual execution … the load of the VM is given by the usage amount for each resource, for example, the used processor time and the used memory amount … for each resource, the VM allocation control program compares the sum of the loads of the VMs with the resource amount of each VM host; page 4, 5th paragraph, and page 5, 2nd – 5th paragraph); and
using the accumulated first property and the accumulated second property in the simulating (The VM placement control virtual execution unit activates the VM placement control program stored … of the VM; page 3, 6th paragraph and The VM allocation control virtual execution … it is important to decide which VMs are placed on which VM host; page 4, 3rd – 6th paragraph).
Kohno does not teach the first property having a first most demanding requirement from among the plurality of headroom containers, and the second property of another one of the plurality of headroom containers having a second most demanding requirement from among the plurality of headroom containers. However, Kohno teaches the requirement for each resource of the plurality of resources of a VM is known, thus, one of ordinary skill in the art, given the known information as state above, could have select the first property with the most demanding and the second property having the second most demanding.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-17, 20, 21, 24 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
August 25, 2022